Beck, P. J.
1. Assignments of error upon the admission of evidence, in order to avail the plaintiff in error here, must show, not only in what respects the evidence admitted was objectionable, but that this objection was urged at the time of the admission of the evidence; and it is not sufficient in a ground of a motion for a new trial to state that the court committed error “in admitting in evidence, over objection of movants,” certain specified evidence, and then, after stating the evidence admitted, to allege that it was error to admit this evidence because it was incompetent for certain specified reasons. Such a recital in a ground of a motion for a new trial does not show that the ground upon which the evidence was objectionable was urged at the time the evidence was offered. The numerous grounds of the fnotion for a new trial complaining of the admission of testimony are insufficient to raise any question here, for the reason indicated.
2. A large part of the evidence incorporated in the brief of evidence is made up of numerous lengthy documents which are set out in full in the record; no attempt being made to abbreviate or brief them as required by law. This being true, this court, as it has frequently ruled, will not undertake to pass upon the assignments of error requiring a consideration of the evidence. It will be presumed that there was sufficient evidence to authorize the verdict. Wall v. Mercer, 119 Ga. 346 (46 S. E. 420); Hathcock v. McGouirk, 119 Ga. 973 (47 S. E. 563). Judgment affirmed.

All the Justices concur.